 

'.

 

FELED

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations

 

JAN 31 2019
UNITED STATES DISTRICT COURT

CLERK, U.S. DIST lCT COURT
SOUTHERN DISTR_ICT OF CALIFORNIA SOUTHERN D|ST lCT JF CALIFORN|A
DF:'P|._}'T`Y

-E-_

 
 
 

 

 

UNITED STATES OF AMERICA AMENDED .]'UDGM
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or ARer November l, 1987)

 

 

VI
DAVID HUTCH]NGS (1)
Case Number: l3CR3817-JLS

Federal Defenders, Inc., by: Lauren Williams
Defendant’s Attorney

REGISTRATloN No. 45906298

Ccrrection of Sentence for Clerial Mistake (Fed. R. Cn'm. P. 36)

THE DEFENDANT:

IX] admitted guilt to violation of allegation(s) No. l

I:i was found guilty in violation of allegation(s) No. aHer denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nv21, F ailure to participate in drug aftercare program

Supervised Release is revoked and the defendant is Sentenced as provided in page 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances

Januarv ll. 2019

Date of Irnposition of Sentenc
. Az/ jM/¢ M/

H'ONO‘R)»¢BEE JANIS L. SAMi\/IARTn~IO
UNITED STATES DISTRICT JUDGE

l3CR3817-JLS

 

 

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocatious

 

DEFENDANT: DAVID HUTCH[NGS (l) Judgment - Page 2 of 4
CASE NUMBER: 13CR3817-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as of January 15, 2019 at 7:00 AM and release to Lilian Balvaneda or Jose Leano

l:||:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
E at A.M. on

 

 

 

E as notified by the Um`ted States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:| as notified by the United States Marshal.

L__l as notified by the Probation or Pretrial Services Office.

RE'I`URN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l3CR3817-JLS

' d

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DAVID HUTCH]NGS (l) Judgment - Page 3 of 4
CASE NUMBER: lSCRSS l 7-JLS

SUPERVISED RELEASE

Upon release from imprisonment5 the defendant shall be on supervised release for a term of:
Sixteen (16) months

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For ojj%nses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substancel The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

|:|
m

d

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, r'fapplicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample horn the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check r`fapplicable.)

The defendant shall participate in an approved program for domestic violence (Check ffapplfcable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such f'me or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this colu't. The defendant shall also comply with

any special conditions imposed.

1)
2)
3)
4)
5)

6)
7)

3)
9)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilitics;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training or other acceptable
reasons;

the defendant shall notify the probation oiiicer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled SubStance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are_ illegally Sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation oiiicer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband

observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within Seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’S criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

l3CR3817-JLS

t

AO 245B (CASD Rev. 08/13) ludgment in a Criminal Case for Revocations

 

DEFENDANT: DAVID HUTCH]NGS ( l) Judgment - Page 4 of 4
CASE NUMBER: 13CR3 817-JLS

SPECIAL CONDITIONS OF SUPERVISION

. You shall submit to search of your person, property, residence, abode or vehicle, conducted by the

probation officer, or any law enforcement officer, at any time of the day or night, With or Without a warrant,
and With or Without reasonable or probable cause. Failure to submit to a search may be grounds for
revocation; you shall Wam any other residents that the premises may be subject to searches pursuant to
this condition.

. Not enter or reside in the Republic of Mexico Without permission of the court or probation officer.

Report vehicles owned or operated, or in which you have an interest, to the probation officer.

. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as

directed by the probation officer. AlloW for reciprocal release of information between the probation officer
and the treatment provider. May be required to contribute to the costs of services rendered in an amount
to be determined by the probation officer, based on ability to pay.

Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period up to 120
days (non-punitive).

. Enroll in and complete a residential drug treatment program as directed by the probation officer. The

defendant may be required to contribute to the costs of services rendered in an amount to be determined
by the probation officer, based on the defendant’ s ability to pay.

l3CR3817-JLS

